Citation Nr: 1018439	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  04-25 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of lumbar strain.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from November 1970 to June 
1972.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

The claim was previously before the Board in February 2007 
and December 2007 wherein the matter was remanded for further 
development and adjudication.  In April 2009, the Board 
affirmed the 20 percent rating in effect for the service 
connected residuals of lumbar strain.

The Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2009 
Order, the Court vacated the April 2009 Board decision and 
remanded the Veteran's claim pursuant to instructions set 
forth in the September 2009 Joint Motion for Remand.  The 
matter is ready for appellate disposition.

As noted in prior Board decisions, the Veteran failed to 
appear for his May 2006 Board hearing.  Thus, there are no 
outstanding hearing requests of record.  38 C.F.R. 
§ 20.704(d) (2009) (failure to appear for scheduled hearing 
will result in hearing request being deemed withdrawn).  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran is not a credible historian.

3.  The current symptoms of radiculopathy are not 
attributable to the service-connected residuals of lumbar 
strain.  

4.  Throughout the appeal period, the Veteran's residuals of 
lumbar strain have not productive of: severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion; severe limitation of motion of the lumbar 
spine; limitation of motion of the thoracolumbar spine to 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of lumbar strain have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002), 4.71a, 
Diagnostic Codes 5235 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, addresses VA's duties to notify and assist a claimant 
in developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in correspondence 
sent to the Veteran in March 2003, May 2003, April 2006, 
March 2007, and February 2008.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  VA failed to inform the Veteran of 
how disability evaluations and effective dates are assigned 
prior to the rating decision on appeal; however, the Veteran 
has not been prejudiced.  He was notified of these elements 
in the April 2006 letter, and the claim was readjudicated in 
an October 2008 supplemental statement of the case.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A.  The information and evidence currently 
associated with the claims file consists of the Veteran's 
service treatment records (which had been received at the 
time of the Veteran's 1979 claim for service connection), 
post-service VA and private medical records, and reports of 
VA examinations.  The Veteran has not identified any other 
relevant evidence which has not been obtained.

The Veteran requested a hearing before the Board at the RO in 
St. Petersburg, Florida.  The record reflects that VA 
scheduled the Veteran for a Board hearing in May 2006 and the 
Veteran failed to report for the hearing.  Thus, there is no 
hearing request pending at this time.  See 38 C.F.R. 
§ 20.704(d) (2009) (failure to appear for scheduled hearing 
will result in hearing request being deemed withdrawn).  

The Board notes additional evidence was submitted after the 
October 2008 supplemental statement of the case was issued.  
The Veteran waived the submission of the newly submitted 
evidence in March 2010 and as such, remand for preparation of 
a supplemental statement of the case is not necessary.  
38 C.F.R. § 20.1304(c) (2009).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the increased-rating claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Credibility

Initially the Board notes that it finds that the Veteran is 
not a credible historian.  An explanation for this finding 
follows.

The service treatment records show the Veteran complained of 
a back pain in February 1971.  He had full range of motion of 
the back with some mild muscle spasm.  The impression was 
stress syndrome (the Veteran complained of foot pain as 
well).  Four days later, when he was seen for back pain, the 
examiner diagnosed acute spasm of the lumbosacral muscles.  
In July 1971, the Veteran was seen for a back "problem." 
The examiner wrote, "[L]ight duty."  He was seen four days 
later and noted to be improving.  

On November 2, 1971, he was again seen for a back problem.  
The examiner noted the Veteran had a left lumbar 
paravertebral sprain.  The disposition was bed rest for two 
days, exercises, medicine, and heat.  On November 10, 1971, a 
consultation shows the Veteran had been having back pain for 
12 days with no improvement with medication.  He was also 
having urinary problems, and further evaluation was requested 
to determine if the urinary problem was the cause of the 
Veteran's low back pain.  X-rays were within normal limits.  
He was diagnosed with muscular back strain, and it was 
determined that there was no urological cause for the back 
pain.  A November 11, 1971, Physical Profile shows 
restrictions of no lifting, pushing, straining, or running 
for approximately two weeks.  

The 1972 service treatment records are silent for any 
additional complaints of back pain.  The May 1972 Report of 
Medical Examination shows clinical evaluation of the spine 
and other musculoskeletal system was normal.  In the report 
of medical history completed by the Veteran at that time, he 
specifically denied any history of recurrent back pain.  He 
also denied ever being a patient in a hospital.

The purpose of reporting what happened in service is to point 
out how the Veteran at some point subsequently exaggerated 
what happened in service.  For example, at a March 1979 VA 
examination, the Veteran stated he was treated on several 
occasions in service for back pain and was treated with 
medication and bed rest.  At a September 1979 VA examination, 
the Veteran stated he fell off the back of a truck in service 
but was not hospitalized.  He stated he was put to bed rest 
for six weeks.  At a separate September 1979 VA examination, 
the Veteran denied being hospitalized prior to his discharge 
from service (the examiner noted the lack of being 
hospitalized three times).  However, at a November 1980 VA 
examination, the Veteran reported sustaining a sprain to his 
low back in service and being hospitalized for one week.  
This same history of being hospitalized for one week was 
reported to Dr. James Shea, who examined the Veteran in 
September 2009.  Additionally, the Veteran reported to Dr. 
Shea that he had subsequently reinjured his back (following 
the hospitalization) and was treated with six weeks of bed 
rest.

Thus, the Veteran has changed his story as to what happened 
in service.  He had specifically denied any hospitalizations 
in the report of medical history that he completed at 
discharge, but then years later has now claimed he was 
hospitalized for one week.  The service treatment records are 
completely consistent with the Veteran's report at discharge 
from service of no hospitalization in service.  Based on the 
Board's review of the service treatment records, the Veteran 
had two days of bed rest.  Both the Veteran's reports of 
having been hospitalized and/or having been on bed rest for 
six weeks are complete exaggerations of what happened in 
service.  This significantly hurts the Veteran's credibility.

The Veteran has other inconsistent statements.  A September 
1978 private history and physical examination shows that the 
Veteran had sustained an injury to his low back in early 
August 1978 (six years after service) while loading a truck 
with vinyl rolls.  The Veteran stated that since that time, 
his back had been bothering him and that recently it had 
radiated in to his left leg.  Under "Past Medical History," 
the examiner wrote, "Totally negative.  He has had no 
previous hospitalizations."  Thus, the Veteran failed to 
report the back pain he had experienced in service.  While 
this may be consistent with what he reported in the report of 
medical history he completed at discharge from service, at a 
September 1979 VA examination, the Veteran stated his back 
had been bothering him since the 1971 incident of his having 
fallen off the back of a truck.  This would imply the Veteran 
had had chronic pain since the injury he sustained in 
service.  This is entirely inconsistent with what he reported 
at the time of his discharge from service.  The Board accords 
the statement he made in the report of medical history 
extremely high probative value, as statements made 
contemporaneously to the time period in question tend to be 
credible.  

When seen in February 1980 by a private physician, the 
Veteran reported having sustained a back injury in service 
but then was discharged "without disability."  This would 
indicate that the Veteran did not have subsequent back 
problems.  At a November 1980 VA examination, the Veteran 
reported what happened in service and stated that he 
continued to have persistent symptoms without improvement.  
However, then at a March 1997 VA examination, the Veteran 
reported the inservice back problems and treatment.  The 
examiner stated, "He denies any other accidents since that 
time to the back.  He states that he has been doing well over 
time until August 1996 when he started having difficulty 
moving around secondary to the pain in the back."  This 
statement is problematic for two reasons.  One, the Veteran 
failed to report the 1978 low back injury, which appears to 
have caused him to stop working at that time.  The back 
injury he sustained was serious enough for him to him to be 
placed in traction for several days.  See September 1978 
Clinical Resume.  Two, the Veteran implied that his back had 
not been bothering him until 1996.  This is inconsistent with 
his statements that his back had been bothering him 
constantly since service.  According to Dr. Shea, the Veteran 
had reported receiving treatment right after discharge from 
service.  Inconsistent with this finding made by Dr. Shea is 
the Veteran's application for compensation received in 
December 1978, which showed treatment for his back no earlier 
than 1977.  See VA Form 21-526, Veteran's Application for 
Compensation or Pension at Item # 28.  

At a May 2002 VA examination, the Veteran reported that he 
had fallen off a jeep and injured his low back "slightly" 
and that his back "truly affect[ed] him about 10 years 
ago."  This would indicate that the Veteran's back 
disability was rather severe as of approximately 1992.  
However, the Veteran reported to Dr. Shea that he was unable 
to get a job at the Post Office in the 1980s because of his 
back pain, which would indicate a rather severe disability at 
that time (Dr. Shea stated that the Veteran presently was 
unable to work because of the back disability).  This is 
inconsistent with the Veteran's report that his back was not 
severe prior to 1992 or 1996, depending on which history one 
relies upon.  Compare March 1997 VA examination report with 
May 2002 VA examination report.

The record shows that the Veteran was in an automobile 
accident in 1999, which resulted in his having to undergo 
neck and left shoulder surgery.  See February 2007 private 
medical record from Dr. Edward Lubin.  As to the cervical 
spine surgery, the Veteran underwent two cervical fusions, 
one in March 2000 and again in December 2000.  Strangely 
enough, however, Dr. Shea made no mention of these surgeries 
when addressing the Veteran's past medical history in his 
September 2009 examination report.  In fact, Dr. Shea stated 
that the Veteran had, "No previous history of head, neck, 
back, arm, or leg injuries."  (Bold added.)  The automobile 
accident was serious enough that the Veteran had filed 
"suit."  See December 2001 VA outpatient treatment report.  
Yet Dr. Shea made a specific finding that the Veteran denied 
any past injuries involving the neck and his report is silent 
for the Veteran having two cervical fusion surgeries within 
nine months (Dr. Shea reported the left shoulder surgery).  
In sum, the Board finds too many inconsistent statements from 
the Veteran throughout the record.  

It is not just the Board finding that the Veteran lacks 
credibility.  Examiners have noted how the Veteran's symptoms 
did not match his complaints of pain.  For example, an August 
1979 VA treatment record shows that an examiner attempted to 
remove wax form the Veteran's right ear.  He stated the 
Veteran complained of severe pain and thus he discontinued 
the removal.  The Veteran returned two hours later in 
"agony."  The examiner reported he was able to remove the 
remaining wax.  He concluded, "I strongly suspect this man 
is either hysteria or some other form of mental problem.  At 
least I can see that his organic sounding complaints are 
associated with bizarre and contradictory physical 
findings."  Later that month, a VA examiner diagnosed a 
probable functional problem.  In a September 1979 VA 
examination report, the examiner noted that it was difficult 
for him to state whether the Veteran had a disc in his lumbar 
spine.  He stated, "Part of this clinical picture is that of 
an individual in pain, as well has having definite 
physiological reactions as well.  Definite hysterical 
phenomena are observed during this examination."  

In February 1980, the Veteran was seen for complaints of 
headaches.  Dr. Scott stated, "In view of the functional 
findings on examination[,] I would suspect that these are on 
a psychogenic basis."  In a November 1980 VA examination 
report, the examiner made the following conclusion:

It is the opinion of this examiner upon 
completion of the examination that this 
young man had a psychophysiological 
muscular reaction referable to his back.  
After this conclusion had been reached and 
review of his records, it was noted that 
the identical opinion had been 
previous[ly] expressed by the orthopedic 
surgeon in the Orlando VA [outpatient 
clinic].  My diagnosis, therefore, is 
strong in that I feel this is a 
psychophysiological reaction with no 
evidence of any lumbar sacral or 
dorsolumbar strain.  

This same physician made the identical finding in a November 
1983 VA examination report.  

In the October 2008 VA examination report, the examiner noted 
that the Veteran had reported he had been out of work for the 
past 30 days secondary to low back pain but "later in 
interview stated he had umbilical hernia repair 9/10/08 and 
seeing the surgeon 10/14 for release to return to work."  
This examiner also made the following clinical findings:

PLEASE NOTE; [range of motion] very 
painful and limited for [V]eteran while in 
standing position.  Able to sit in chair 
for greater than 30 min[utes] w[ithout] 
requiring a break to stand, minimal 
position changes.  From sitting position 
was able to reach right shoe w[ith] right 
hand to put on foot . . . .

The fact that examiners have noted inconsistent and/or 
exaggerated behavior further hurts the Veteran's credibility.  

Thus, it is clear to the Board that the Veteran's word cannot 
be trusted.  When multiple clinical professionals from all 
areas of medicine question the credibility of the Veteran's 
symptom presentation and behavior during the various 
examinations and provide specific reasons for this concern, 
the Board cannot help but question his credibility as well, 
since the examiners have had an opportunity to see the 
Veteran, hear his complaints, and make informed clinical 
findings based upon the face-to-face examination.  The number 
and type of complaints by professionals is remarkably 
consistent.  

For these reasons, the Board concludes that the veteran is 
not a credible historian, which impacts the remainder of the 
analysis. 

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  When 
considering functional impairment caused by a service-
connected disorder, evaluations should be based on an 
assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  VA should interpret 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability.  38 C.F.R. § 4.2.  

Any reasonable doubt regarding the degree of disability 
should be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two 
evaluations apply, the higher of the two should be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  38 C.F.R. § 4.7.  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  The Court has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance. Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).



Rating criteria for Spinal Disabilities Prior to September 
22, 2002

Diagnostic code 5292 provided disability ratings for 
limitation of motion of the lumbar spine as follows: 20 
percent for moderate limitation; and the maximum, 40 percent 
for severe limitation.  38 C.F.R. § 4.71a.

Diagnostic code 5295, provided disability evaluation for 
lumbosacral strain as follows: 20 percent for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; and 
40 percent disabling for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a. 

Revised Rating Criteria for Diseases and Injuries of the 
Spine(effective September 26, 2003)

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  

For Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

100% 	Unfavorable ankylosis of the 
entire spine;

50% 	Unfavorable ankylosis of the 
entire thoracolumbar spine;

40% 	Forward flexion of the 
thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire 
thoracolumbar spine;

20% 	Forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined 
range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.  

Increased Rating Analysis

Historically, the Veteran's residuals of lumbar strain were 
rated under hyphenated Diagnostic Codes 5292-5295.  In 
initiating the instant appeal for increased rating, the 
Veteran disagreed with the March 2003 rating decision, which 
continued the 
20 percent rating already in effect from December 2001.   

The Board notes that prior to the Veteran filing his request 
for increase in January 2003 the rating criteria for 
evaluating intervertebral disc syndrome were amended, 
effective from September 22, 2002.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  During the pendency of this claim, 
the rating criteria for evaluating disabilities of the spine 
were amended, effective from September 26, 2003.  See 
68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  VA's 
General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If the application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
2000.  

The Veteran was provided notice of the regulation changes and 
his claim was considered by the RO under both the old and 
revised rating criteria.  Thus, the Board's decision to 
proceed in adjudicating this claim does not, therefore, 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Veteran contends that an increased rating is warranted 
due to increased radiating low back pain, limited motion, and 
difficulty bending and standing.  He contends that these 
symptoms have alternatively required the use of a lumbar 
corset and cane, as well as steroid injections and a TENS 
unit for relief.    

The evidence in this case includes a VA examination in May 
2002.  The Board notes the RO used the findings from this 
examination to award the 20 percent rating effective from 
December 2001.  See Rating Decision dated in May 2002.  
However, this examination was conducted within the year prior 
to the filing of the claim for increase in January 2003 and 
thus, is used for comparative purposes.   

During the May 2002 examination, the Veteran reported back 
pain of 5/10.   He denied weakness and fatigability, but did 
endorse some stiffness.  He denied the use of any medications 
for pain.  Flare-ups were said to be brought on by standing. 
Range of motion was as follows: forward flexion to 80 
degrees; extension backwards to 15 degrees; rotation to the 
right and left to 15 degrees; and bilateral lateral bending 
to 15 degrees.  There was no fatigability, lack of endurance, 
or incoordination.  During flare-ups of pain, range of motion 
was said to likely worsen 10 percent.  Strength in the lower 
extremities was symmetric and 5/5 in all groups.  There were 
no muscular, postural or reflex abnormalities noted.  X-rays 
showed some mild degenerative changes.  The examiner opined 
that the Veteran's current problem, which caused him 
discomfort, was likely degenerative lumbar spondylosis 
unrelated to the service-connected strain. 

VA outpatient treatment records dated in December 2002 show 
the Veteran presented with radiating back pain into the left 
lower extremity, which was said to be positional.  The 
Veteran denied any bowel or bladder impairment.  X-rays 
showed some spasm and mild degenerative joint disease (DJD).  
There was some tenderness around the left side of L5 and 
buttocks area with muscle spasm.  The provider indicated it 
was difficult to detect the trigger point, but the most 
painful spot was at the posterior superior iliac spine.  

In March 2003, the Veteran was afforded a magnetic resonance 
imaging (MRI) study, which showed mild DJD of the lumbar 
spine without canal stenosis or neural foramen narrowing.  He 
was issued a walking cane and a TENS unit.  In September 
2003, the provider noted the Veteran had an injection the 
prior month.  Straight leg raising was negative.  The Veteran 
was diagnosed with low back pain and questionable 
radiculopathy; however, a January 2004 electromyograph (EMG) 
was negative for left leg radiculopathy.  

VA outpatient treatment records dated in April 2005 again 
recorded complaints of low back pain treated with a TENS 
unit.  An MRI was said to show no spinal stenosis and only 
minimal degenerative changes.  The Veteran declined physical 
therapy at this juncture.  In May 2006, the Veteran was noted 
to use a lumbar corset.  

The Veteran was afforded an additional VA examination in 
April 2007.  The examiner did not have access to the 
Veteran's claims file but did review VA electronic treatment 
records.  The Veteran presented with subjective complaints of 
pain, stiffness, weakness, and flare-ups precipitated by 
bending forward and increased activity occurring two times 
per week.  The Veteran used a cane and knee brace in addition 
to medication.  He reported five incapacitating episodes per 
month lasting one to two days when he had to call in sick 
from work; however, he denied bed rest prescribed by a 
physician.  The Veteran denied bowel or bladder impairment.

Physical examination showed no evidence of spasm.  Curvature 
of the spine was normal.  The Veteran walked with a mild 
limp.  Range of motion testing showed the following: forward 
flexion to 40 degrees; extension to 20 degrees; right lateral 
flexion was normal to 30 degrees; left lateral flexion was to 
20 degrees; and rotation to the left and right was 20 
degrees.  The examiner indicated that range of motion was 
limited by pain but not fatigue, weakness, or lack of 
endurance.   The spine was not ankylosed.  X-rays showed mild 
degenerative changes slightly progressed from March 2003, but 
no spinal stenosis was identified.  The examiner opined that 
lumbar degenerative disc disease (DDD) and osteoarthritis 
were stable from a radiological standpoint, however, 
subjectively he had been slowly worsening.

Private treatment records from Dr. Shroff and Dr. Lubin dated 
in 2007 revealed the Veteran sought treatment for radiating 
low back pain.  The Veteran received epidural steroid 
injections in September 2007.  Vague hypothesia of the left 
lower extremity could not be put into any dermatome 
distribution in August 2007.  Flexion was recorded as 25 
degrees in June 2007, but this was inconsistent with other 
objective findings, to include in August 2007 and September 
2007 where range of motion was said to be good.  

VA outpatient treatment records dated in 2007 were sporadic 
for treatment pertaining to the low back.  An entry dated in 
May 2007 showed the Veteran reported radiating low back pain.  
In July 2008, the Veteran denied any bowel or bladder 
impairment.
 
A final VA examination was conducted in October 2008 pursuant 
to Board remand instructing the examiner to review the 
Veteran's claims file, which was undertaken. The Veteran 
presented with complaints of chronic low back pain.  He 
indicated the pain radiated into the left lower extremity.  
At the outset of the examination, the Veteran indicated that 
back pain did not interfere with activities of daily living 
or work; however, later in the examination he informed the 
examiner that he called in sick to work on average of five 
days per month for the past couple of years.  He endorsed 
flare-ups weekly lasting one to two days.  He denied bowel or 
bladder impairment.  He reported decreased motion, fatigue, 
weakness, spasm, and pain with increased activity.  It was 
described as aching, burning, sharp, shooting, and stabbing.  

Physical examination of the lumbar spine showed spasm on the 
left.  There was no atrophy.  There was some guarding on the 
left.  There was pain with motion and left-sided tenderness.  
There was no weakness.  The examiner indicated that muscle 
spasm, localized tenderness or guarding was not severe enough 
to be responsible for abnormal gait or abnormal spinal 
contour.  There was no kyphosis, list, lumbar flattening, 
lumbar lordosis, scoliosis, or reversed lordosis.  Motor 
examination was normal in the hips, knees, ankles, and toes.  
Muscle tone was normal and there was no atrophy.  Vibration 
was normal in both lower extremities.  Pinprick and light 
touch were 1/2 on the left and 2/2 on the right.  Knee and 
ankle jerks were 2+.  

There was no thoracolumbar spine ankylosis.  The Veteran was 
able to sit in the his chair for greater than 30 minutes 
without requiring a break to stand and only minimal position 
changes.  From a sitting position he was able to reach his 
right shoe with the right hand.  There was some difficulty 
with the same task to the left foot.  Active range of motion 
was as follows: forward flexion to 40 degrees with pain 
beginning at 10 degrees; extension was to 10 degrees with 
pain beginning at 10 degrees; right and left lateral flexion 
were to 10 degrees with pain beginning at 10 degrees; and 
right and left lateral rotation was to 30 degrees with pain 
at 20 degrees. The examiner indicated that while there was 
pain with range of motion and with repetitive testing, there 
was no additional loss of motion.  The examiner opined that 
the Veteran's DDD was less likely than not caused by or the 
result of the service-connected lumbar strain.  The examiner 
reasoned that the Veteran worked for the postal service for 
24 years as a mail handler, which required heavy lifting, and 
most likely resulted in the current DDD of the lumbar spine, 
and other lumbar spine conditions.  The examiner further 
concluded that the Veteran's radiculopathy of the left lower 
extremity was unrelated to the service-connected lumbar spine 
strain.

A May 2008 EMG revealed mild left L5 radiculopathy.  The 
peroneal and tibial motor nerve conduction studies were 
normal bilaterally.  A June 2008 computerized tomography (CT) 
of the lumbar spine showed only mild degenerative changes and 
no definite canal narrowing was appreciated.  

In September 2009, the Veteran underwent a private medical 
evaluation.  He reported radiating low back pain, left leg 
numbness, and left knee buckling.  The provider noted the 
Veteran managed his symptoms with epidural blocks, the last 
being in September 2008, and the use of a TENS unit.  The 
provider noted that an electroencephalogram (EEG) was normal.  
The Veteran was reported to ambulate with a cane.  There was 
palpable muscle spasm.  Straight leg raises were negative to 
90 degrees bilaterally in the sitting position.  Lumbar range 
of motion was said to be restricted secondary to pain and 
muscle spasm as follows: flexion to 10 degrees (15 degrees on 
repetitive testing); extension to 5 degrees (no change on 
repetitive testing); right lateral flexion to 15 degrees (10 
degrees on repetitive testing); left lateral flexion to 5 
degrees (no change on repetitive testing); right rotation to 
10 degrees (5 degrees on repetitive testing); and left 
rotation to 5 degrees (2 degrees on repetitive testing).  
There was some decreased pin prick sensation at L5 on the 
left when compared to the right leg.  

After a review of the evidence of record, the Board finds 
that the preponderance of the credible and reliable evidence 
is against an evaluation in excess of 20 percent for 
residuals of lumbar strain.  Applying the former criteria, 
throughout the appeal, the Veteran's service-connected 
disability has been productive of symptoms no more disabling 
than moderate limitation of motion of the lumbar spine 
(Diagnostic Code 5292) or lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position (Diagnostic Code 
5295);  38 C.F.R. § 4.71a (2003).  For example, upon VA 
examination in May 2002, forward flexion was to 80 degrees, 
extension was to 15 degrees, bilateral rotation was to 15 
degrees, and bilateral lateral bending was to 15 degrees.  
Even taking into account the additional 10 percent loss of 
range of motion on repetitive testing, it still would not 
give rise to the next higher rating (severe limitation of 
motion).  In December 2002, though there was some tenderness 
around the left side of L5 and buttocks area with muscle 
spasm, the provider indicated it was difficult to detect the 
trigger point.  

Applying both the former criteria (throughout the appeal 
period) and the revised criteria (as to evidence following 
September 2003), the evidence does not show the Veteran meets 
the criteria for a 40 percent evaluation under either the 
former or the revised criteria.  For example, range of motion 
testing in April 2007 showed the following: forward flexion 
to 40 degrees; extension to 20 degrees; right lateral flexion 
was normal to 30 degrees; left lateral flexion was to 20 
degrees; and rotation to the left and right was 20 degrees.  
The Board finds that such is not indicative of severe 
limitation of motion and flexion is more than 30 degrees.  
Though records from Dr. Shroff and Dr. Lubin contain an 
isolated finding of forward flexion limited to 25 degrees in 
June 2007, this was inconsistent with other findings in their 
records, to include in August 2007 and September 2007, where 
range of motion of the lumbar spine was said to be good (with 
no tenderness along the thoracic and lumbar paraspinous 
muscles).  Nevertheless, the 25 degree flexion is 
contemplated in the 20 percent evaluation.  See 38 C.F.R. § 
4.1 ("Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.").

The Board now comes to the clinical findings in the September 
2009 private examination report and concludes that they do 
not provide a basis to grant a higher evaluation.  The Board 
is fully aware that Dr. Shea reported severe limitation of 
motion of the lumbar spine; however, it finds that (1) such 
limitations of motion are not attributable to the service-
connected low back disability and (2) they are of 
questionable credibility.  As to the first finding, in the 
October 2008 VA examination report, the examiner determined 
that the Veteran's current symptoms were attributable to 
degenerative disc disease of the lumbar spine, which he found 
was not related to the service-connected residuals of lumbar 
strain.  He explained that lumbar spine strain was not a risk 
factor for the Veteran's degenerative disc disease of the 
lumbar spine.  He also opined that the Veteran's years 
working for the Post Office had caused his degenerative disc 
disease of the lumbar spine.  He stated the left leg 
radiculopathy was not related to the service-connected lumbar 
strain.  While Dr. Shea attributed all of the Veteran's 
symptoms to the service-connected disability, the Board finds 
that the VA examiner's opinion outweighs his opinion for 
several reasons.

First, the VA examiner provided a rationale for why the 
Veteran's degenerative disc disease of the lumbar spine was 
not attributable to the service-connected disability.  His 
rationale addressed the fact that lumbar strain is not a risk 
factor and that the Veteran's job at the post office more 
likely caused the current symptoms based upon the heavy 
lifting the Veteran did for 24 years.  Dr. Shea made his 
conclusion, stating, "It is my opinion after review of the 
evidence it is more likely than not that the two accidents 
that occurred during military service are responsible for his 
current back disability."  Dr. Shea's opinion is 
considerably tainted in that the medical history provided to 
him was exaggerated and inaccurate.  For example, the 
Veteran's report of two, rather severe low back injuries in 
service, one requiring hospitalization and one requiring six 
weeks of bed rest is entirely false.  The service treatment 
record show the Veteran was seen for back pain multiple times 
from February 1971 to November 1971.  There is no evidence, 
however, of any hospitalization due to the back pain, and the 
Veteran specifically denied any hospitalization at the time 
of discharge.  

Additionally, the service treatment records show the Veteran 
had only two days of bed rest.  Dr. Shea's medical opinion 
fails to mention the injury the Veteran sustained to his low 
back in 1978, which required him to be in traction for 
several days.  The Board presumes that Dr. Shea was unaware 
of the post service low back injury in 1978.  The lack of 
acknowledgment of the 1978 injury is significant because Dr. 
Shea went out of his way to point out that the Veteran had no 
injuries during his employment at the Post Office.  This 
would indicate that he found it important that the Veteran 
had had no post service back injuries to attribute to the 
current disability.  In other words, based on the facts 
provided to Dr. Shea, all of the current symptoms stemmed 
from the two low back injuries the Veteran had sustained in 
service.  This explains why he came to the conclusion that he 
did (that all the current symptoms were attributable to the 
service-connected disability).  Unfortunately, Dr. Shea 
seemed to be unaware the Veteran had sustained a rather 
severe post service injury to his low back six years after 
discharge from service with no evidence of low back treatment 
during those six years.

The Veteran reported to Dr. Shea that he continued to receive 
treatment for his low back pain right after his discharge 
from service, which would give Dr. Shea the impression that 
the Veteran had had pain continuously since service or at 
least immediately after service.  See September 2009 letter 
(stating, "In June of 1972[, the Veteran] was discharged 
from service.  Over the next several years[, the Veteran] 
received care for his persistent low ck pain through the 
outpatient clinic at McCoy Air Force Base Dispensary.").  
That is not what the records show.  As pointed out above, 
when the Veteran filed his claim for service connection for 
the low back disability in 1979, he reported the first post 
service treatment for his back occurred in 1977, five years 
after the Veteran's discharge from service.  Interestingly, 
in the 1978 private medical record, the Veteran's past 
medical history was negative, which would fail to indicate a 
chronic low back disability prior to 1978.  (The Board notes 
that the Veteran did not file a claim for a low back disorder 
until 1979.)

Thus, the Veteran's report to Dr. Shea that he "received 
care for his persistent low back pain through the Outpatient 
Clinic at McCoy Air Force Base Dispensary" is rejected.  Dr. 
Shea made no attempt to claim he reviewed the claims file.  
The Board finds that had Dr. Shea had the opportunity to 
review the claims file, he would have seen that the Veteran's 
in-service back complaints did not require hospitalization 
and six weeks of bed rest.  At worst, it required two days of 
bed rest, which is significantly less serious than 
hospitalization and, subsequently, six weeks of bed rest.  
Dr. Shea also would have seen that at separation, clinical 
evaluation of the low back was normal and that the Veteran 
specifically denied both any hospitalization or recurrent low 
back pain.  He would have seen that the Veteran sustained a 
rather severe injury to his low back in 1978 and was placed 
in traction for several days.  Thus, he would have seen that 
there was no evidence of continuity of symptomatology for six 
years following the Veteran's discharge from service.  He 
would also have seen reports where the Veteran reported that 
his back did not really start bothering him until 1986, 1992, 
or 1996, depending on the record, and during which time the 
Veteran was working for the Post Office.  The Board notes 
that Dr. Shea went out of his way to state that the Veteran 
had no low back injuries while working at the Post Office.

Because Dr. Shea did not have the accurate facts before him 
in making his conclusion, the Board has accorded his opinion 
that all of the current symptoms are attributable to the 
injuries in service no probative value.  See Black v. Brown, 
5 Vet. App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises); see 
also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).  Thus, his opinion is completely outweighed by the 
October 2008 medical opinion and, additionally, the May 2002 
opinion.  There, the VA examiner concluded, "At the present 
time[,] the patient's problem, which causes him discomfort[,] 
is likely degenerative lumbar spondylosis unrelated to the 
strain."  (Emphasis added.)  Thus, there are two medical 
opinions determining that the severity of the current 
symptoms are not attributable to the service-connected 
strain.  

As to the second finding that Dr. Shea's clinical findings 
are of questionable credibility, as discussed above, the 
Veteran has manipulated multiple, prior examinations.  The 
fact that the October 2008 VA examiner noted the Veteran was 
able to sit down without showing back pain and how the 
Veteran attempted to allege that he had been out of work for 
30 days due to his back, when it was due to umbilical hernia 
repair, is evidence that the Veteran has continued with his 
exaggerated behavior and statements.  For these reasons as 
well, the Board has accorded no probative value to the 
September 2009 clinical findings.

Throughout the appeal, there were no actual clinical findings 
that the residuals of lumbar strain were productive of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, as required for a 40 
percent disability rating under Diagnostic Code 5295.  

The Board has considered the Veteran's complaints of pain 
experienced in his lumbar spine, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206-7.  There was no objective and 
credible evidence of lack of endurance, weakness, or 
incoordination of the lumbar spine at any time during the 
entire appeal period.  While the April 2007 VA examiner 
indicated that range of motion was limited by pain, it was 
not limited by fatigue, weakness, or lack of endurance.  In 
April 2008, though motion was again limited by pain, there 
was no additional limitation of function after repetitive 
use.  In October 2008, the VA examiner found that the 
Veteran's current symptoms were not attributable to the 
service-connected disability.  As discussed in detail above, 
Dr. Shea's medical opinion is accorded no probative value.

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the lumbar strain under the 
diagnostic codes pertinent to rating neurological disorders 
from September 26, 2003.  In the October 2008 VA examination 
report, the examiner stated that the radiculopathy associated 
with the Veteran's left lower extremity was not related to 
the lumbar spine strain.  For the same reasons discussed in 
detail above, the Board has accorded no probative value to 
Dr. Shea's opinion that the Veteran's radiculopathy is 
attributable to the in-service injuries. 

The Board is aware that in the October 2008 VA examination 
report, the examiner stated that the first post service 
treatment for the low back was in 1986, which is an 
inaccurate statement, as the Veteran was treated in 1978 for 
the post service injury he sustained in service and for back 
pain thereafter.  The Board does not find that such lessens 
the probative value of the examiner's opinion that the 
degenerative disc disease is not attributable to the service-
connected disability for two reasons.  One, his opinion that 
the Veteran degenerative disc disease of the lumbar spine was 
attributable to his Post Office job was based on accurate 
facts of how long the Veteran had worked there.  Two, he made 
a specific finding that lumbar strain is not a risk factor 
for degenerative disc disease of the lumbar spine.  

In sum, based on the credible and competent evidence, a 
rating in excess of 20 percent is not warranted under the 
former or the revised.  38 C.F.R. § 4.71a (2003); 38 C.F.R. 
§ 4.71a (2009).  In reaching the conclusions above the Board 
has considered the applicability of the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Extraschedular Rating Consideration

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected disability is so exceptional or unusual as 
to warrant the assignment of a higher rating on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id.; see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected residuals of lumbar strain have caused frequent 
periods of hospitalization.  Though the Veteran contends that 
his residuals caused marked interference with employment, 
i.e. five days per month (April 2007 VA examination) and 12 
weeks in a 12-month period (October 2008 VA examination), he 
has not submitted an objective evidence in support of his 
allegations.  His allegations, alone, are insufficient to 
establish these facts due to the Board's finding that the 
Veteran is not credible.  At the October 2008 VA examination, 
the Veteran reported he was out of work for the past month 
secondary to an umbilical hernia repair in September 2008 and 
was waiting for a release to return to work.  Although Dr. 
Shea stated that the Veteran had to leave work due to pain 
from his back, the Board has accorded his opinion no 
probative value for all the same reasons described in detail 
above.  

The Board has found that the rating criteria used to evaluate 
the Veteran's service-connected residuals of lumbar strain 
reasonably described the Veteran's true disability level and 
symptomatology.  Therefore, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to a rating in excess of 20 percent for service 
connected residuals of lumbar strain is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


